Citation Nr: 0420894	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for callouses of both feet.

2.  Entitlement to an increased (compensable) rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to May 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In a November 2001 rating decision, the RO, in pertinent 
part, denied entitlement to compensable ratings for the above 
listed disorders and to service connection for sinusitis for 
failure to submit new and material evidence.  In a July 2003 
rating decision, the RO assigned a 10 percent rating for 
callouses, bilateral feet, effective from January 16, 2001, 
and granted service connection for sinusitis and assigned a 
noncompensable rating, effective from May 13, 1996.  
Subsequently, in September 2003, the veteran perfected his 
appeal to both issues listed above and filed a notice of 
disagreement (NOD) with the initial rating assigned for 
sinusitis.  In a December 2003 rating decision, the Decision 
Review Officer (DRO) assigned an initial 10 percent rating 
for sinusitis.  In a January 2004 VA Form 21-4138, Statement 
in Support of Claim, the veteran stated that he accepted the 
decision of the DRO, awarding a 10 percent rating for his 
sinusitis.  Thus, the only two issues remaining on appeal are 
those listed above. 

The veteran failed to appear for a videoconference Board 
hearing scheduled in June 2004.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO will need to provide the veteran with specific 
information concerning what additional information he needs 
to submit to warrant entitlement to higher ratings and what 
information VA will attempt to obtain as required by the 
VCAA.  The RO must provide the appellant with such 
information, as required by law.  See 38 C.F.R. § 3.159; see 
also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran filed his claim in January 2001 and reported that he 
receives treatment at the New Orleans VA Medical Center for 
his foot disabilities.  The RO associated with the record VA 
examination reports from March 1996 to November 2003 and 
treatment records from July 2000 to November 2003.  On 
remand, the RO should obtain missing VA treatment records 
from January 2000 to the present.  

As the veteran has not been afforded an examination of his 
feet since October 2001, the veteran will be re-examined to 
ascertain the nature and extent of his service-connected foot 
disorders.  The Board observes that VA examiners have not 
provided findings addressing the new skin criteria for rating 
tinea pedis nor analogous rating criteria under Diagnostic 
Codes 5276 and 5284 relating to pes planus and foot injuries 
pertaining to his callouses disability.  See 38 C.F.R. 
§ 4.118 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5284 (2003).  In particular, the examination report did not 
reflect the extent of the veteran's tinea pedis nor discuss 
its characteristics.  A skin examination should be provided 
during an active stage of the veteran's skin disorder.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Consequently, 
the veteran will be afforded VA foot and skin examinations to 
consider pertinent rating criteria.  

Further, the Board notes that while VA examination reports 
show recurring callouses of both feet, as well as additional 
symptoms as to each foot, rating decisions of record do not 
indicate that the RO has assigned separate evaluations for 
the veteran's bilateral foot disorders.  In this regard, the 
RO should either cite the governing law and regulations which 
permits both the disability of the right foot and the 
disability of the left foot to be rated as one disability, or 
to rate the right and left foot disorders as separate and 
distinct disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain missing records 
from New Orleans VA Medical Center (VAMC) 
from January 2000 to the present.  If 
records are unavailable, please have the 
VAMC so indicate.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claims under applicable 
foot rating criteria and both the old and 
revised skin rating criteria; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded foot and skin 
examinations to ascertain the nature and 
extent of the veteran's service-connected 
callouses and tinea pedis of both feet.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examinations, and the report(s) should so 
indicate.  The examiner(s) should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.

First, the veteran should be afforded a 
foot examination to determine the nature 
and extent of his bilateral foot 
callouses.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected callouses of both feet and 
indicate whether they are analogous to a 
moderate, moderately severe, or severe 
foot injury and whether there is evidence 
of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated; swelling on use; 
weight-bearing line over or medial to 
great toe; inward bowing of the tendo 
achillis pain on manipulation and use of 
the feet; tenderness of plantar surfaces, 
inward displacement and spasm of the 
tendo achillis on manipulation not 
improved by orthopedic shoes or 
appliances, swelling on use, or 
callosities.

Second, the skin examination should be 
scheduled when the veteran's tinea pedis 
is in an active phase.  See Ardison v. 
Brown, 2 Vet. App. 405 (1994).  The skin 
examiner should provide a history of the 
skin disorder, including the frequency 
and extent of any outbreaks, and discuss 
any and all manifestations of the 
veteran's tinea pedis.  Specifically, the 
examiner should give the extent of the 
tinea pedis on both feet in square inches 
or square centimeters, should indicate 
whether the veteran's skin disorder is 
unstable (i.e., frequent loss of covering 
of skin over the affected area), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the disorder 
limits the function of, or causes limited 
motion of, the affected part(s).  The 
examiner is to give the percent of 
exposed areas of the entire body 
affected, and whether systemic therapy 
such as corticosteroids or other immuno-
suppressive drugs were required during 
the past 12-month period: (1) constantly 
or near constantly, (2) for a total of 
six weeks or more, but not constantly, or 
(3) for a total duration of less than six 
weeks; or whether no more than topical 
therapy was required during the past 12-
month period.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
increased ratings claims.  In particular, 
the RO's review should include 
consideration of all appropriate 
diagnostic codes under 38 C.F.R. §§ 4.71a 
and 4.118 for the veteran's callouses and 
tinea pedis of both feet, including 
Diagnostic Codes 5276 and 5284 and both 
the former and current skin rating 
criteria.  To this end, the RO should 
determine whether or not separate ratings 
should be assigned for each foot.  If the 
RO rates the veteran's right and left 
foot disabilities jointly, a citation to 
the pertinent law and regulation 
supporting the determination to rate them 
together must be provided.  
Alternatively, the RO should rate the 
disability of the right and left foot 
separately.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claims 
and to ensure due process.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  
38 C.F.R. § 3.655 (2003).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




